Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/27/14 and the Examiners amendment of 1/25/22.

Information Disclosure Statement
I.	The information disclosure statement (IDS) submitted on 6/8/21 and 11/17/21 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
II.  	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the examiner’s amendment noted below was given in a telephone interview and later authorized by Christopher Carani via email, on 1/25/22.
	Please cancel claims 3, 5, 11, 13 and 18
	Please amend claims 1, 4, 6, 8, 9, 12, 14, 16 and 19-20 as noted below:

1. (Currently Amended)	A method, comprising:

	during the playing of the audio and/or video, periodically determining a currently secure downloading speed according to a preset time interval and determining whether a resolution switching for the audio and/or video currently being played is required according to the secure downloading speed and the resolution information; and
	in accordance with a determination that the resolution switching is required, determining a switching time point according to an elapsed duration of a currently playing segment and a preset secure buffering duration and performing resolution switching at the switching time point; and
	wherein the periodically determining a currently secure downloading speed comprises:
	obtaining playing information of N segments before the currently playing segment;
	calculating an actual downloading speed of each segment based on the playing information of each segment, and calculating an average downloading speed according to actual downloading speeds of the N segments; and
	multiplying the average downloading speed by a preset secure factor and a percentage to obtain the currently secure downloading speed, and
	wherein the secure factor is 0.8, and
	wherein the percentage K is calculated according to a formula of: 
		K=(D-L)/D;
	wherein D is a playing duration of one segment; and
	L is an average connection establishment duration calculated according to connection establishment durations of the N segments.

4. (Currently Amended)	The method of claim [[3]] 1, wherein the playing information comprises:
	a connection establishment duration, a downloading duration, and a total downloading byte count, and

	the actual downloading speed = (8 × the total downloading byte count)/(the connection establishment duration + the downloading duration).

6. (Currently Amended)	The method of claim 2, wherein the determining whether a resolution switching for the audio and/or video currently being played is required comprises:
	adjusting resolutions of subsequently playing segments to be 

8. (Currently Amended)	The method of claim [[5]] 1, further comprising:
	determining whether the average connection establishment duration is larger than the playing duration of one segment;
	in accordance with a determination that the average connection establishment duration is larger than the playing duration of one segment, adjusting the resolution of the audio and/or video to be played later to the minimum.

9. (Currently Amended)	A computing device, comprising: 
	one or more processors; and 
	one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations comprising:
	in playing audio and/or video using Dynamic Adaptive Streaming over HTTP (DASH), acquiring a Media Presentation Description (MPD) file and obtaining resolution information through parsing the MPD file;
	during the playing of the audio and/or video, periodically determining a currently secure downloading speed according to a preset time interval and determining whether a resolution switching for the audio and/or video currently being played is required according to the secure downloading speed and the resolution information; and
, and
	wherein the periodically determining a currently secure downloading speed comprises:
	obtaining playing information of N segments before the currently playing segment;
calculating an actual downloading speed of each segment based on the playing information of each segment, and calculating an average downloading speed according to actual downloading speeds of the N segments; and
	multiplying the average downloading speed by a preset secure factor and a percentage to obtain the currently secure downloading speed, and
	wherein the secure factor is 0.8, and
	wherein the percentage K is calculated according to a formula of:
		K=(D-L)/D
	wherein D is a playing duration of one segment; and
	L is an average connection establishment duration calculated according to connection establishment durations of the N segments.

12. (Currently Amended)	The computing device of claim [[11]] 9, wherein the playing information comprises:
	a connection establishment duration, a downloading duration, and a total downloading byte count, and 
	wherein the calculating an actual downloading speed of each segment comprises:
	the actual downloading speed = (8 × the total downloading byte count)/(the connection establishment duration + the downloading duration).


	adjusting resolutions of subsequently playing segments to be 

16. (Currently Amended)	A non-transitory computer-program product tangibly embodied in a machine-readable non-transitory storage medium that comprises instructions configured to cause one or more processors to:
	in playing audio and/or video using Dynamic Adaptive Streaming over HTTP (DASH), acquire a Media Presentation Description (MPD) file and obtain resolution information through parsing the MPD file;
	during the playing of the audio and/or video, periodically determine a currently secure downloading speed according to a preset time interval and determine whether a resolution switching for the audio and/or video currently being played is required according to the secure downloading speed and the resolution information; and
	in accordance with a determination that the resolution switching is required, determine a switching time point according to an elapsed duration of a currently playing segment and a preset secure buffering duration and perform resolution switching at the switching time point, and
	wherein the periodically determining a currently secure downloading speed comprises:
	obtaining playing information of N segments before the currently playing segment;
calculating an actual downloading speed of each segment based on the playing information of each segment, and calculating an average downloading speed according to actual downloading speeds of the N segments; and
	multiplying the average downloading speed by a preset secure factor and a percentage to obtain the currently secure downloading speed, and
	wherein the secure factor is 0.8, and
	wherein the percentage K is calculated according to a formula of:
K=(D-L)/D,
	wherein D is a playing duration of one segment; and
	L is an average connection establishment duration calculated according to connection establishment durations of the N segments.

19. (Currently Amended)	The non-transitory computer-program product of claim [[18]] 16, wherein the playing information comprises: a connection establishment duration, a downloading duration, and a total downloading byte count, and 
	wherein the calculating an actual downloading speed of each segment comprises:
the actual downloading speed = (8 × the total downloading byte count)/(the connection establishment duration + the downloading duration).

20. (Currently Amended)	The non-transitory computer-program product of claim 17, wherein the determining whether a resolution switching for the audio and/or video currently being played is required comprises:
	adjusting resolutions of subsequently playing segments to be 
  
Reason for Allowance
III.	Claims 3, 5, 11, 13 and 18 are canceled.  Claims 1-2, 4, 6-10, 12, 14-17 and 19-20 are allowed.  Independent claims 1, 9, 16 and dependent claims 2, 4, 6-8, 10, 12, 14-15, 17, and 19-20 are allowable because of the following reason:   
	Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claims 9 and 16 as a whole and of during the playing of the audio and/or video, periodically determining a currently secure  in accordance with a determination that the resolution switching is required, determining a switching time point according to an elapsed duration of a currently playing segment and a preset secure buffering duration and performing resolution switching at the switching time point; and wherein the periodically determining a currently secure downloading speed comprises: obtaining playing information of N segments before the currently playing segment; calculating an actual downloading speed of each segment based on the playing information of each segment, and calculating an average downloading speed according to actual downloading speeds of the N segments; and multiplying the average downloading speed by a preset secure factor and a percentage to obtain the currently secure downloading speed, and wherein the secure factor is 0.8, and wherein the percentage K is calculated according to a formula of: K=(D-L)/D; wherein D is a playing duration of one segment; and L is an average connection establishment duration calculated according to connection establishment durations of the N segments.
Since Guo, US PGPub. No.: 20190230010, (the closest prior art), Ramamurthy, US PGPub. No.: 20160381112 and Gutarin, US PGPub. No.: 20120059951 and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 1 and similarly recited in independent claims 9 and 16, then independent claim 1, 9, 16 and their respective dependent claims 2, 4, 6-8, 10, 12, 14-15, 17, and 19-20 are allowable.  

IV.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Tatourian, US PGPub. No.: 20160366454, para. 83, 84.

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

VII.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        January25, 2022